DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/27/2022. As directed by the amendment: Claim 14 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application wherein claims 15-20 are withdrawn.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Murakami discloses a tubular drive body 1 that is used as a catheter and includes a polymer actuator element 20 provided on an outer peripheral surface of a distal end portion of the tubular body 10 and that the steering apparatus is located in a completely opposite location on a catheter from the steering apparatus pf independent claims 1 and 14 (where the steering apparatus is located within the lumen of the catheter). Applicant further argues there would be no reason to modify Murakami to place the polymer actuator element 20 in the lumen of its catheter (1) much less that by doing so would the polymer actuator 20 still be able to direct and steer the catheter. Examiner disagrees, the tubular drive body 1 in Murakami is used to disclose the steering apparatus and not the catheter. The steering apparatus is broad, so the flexible tubular body in Murakami can be a steering apparatus. Examiner uses Shaughnessy to disclose the catheter (50; Fig.13) and that the tubular drive body 1 in Murakami is the steering apparatus that is inserted within the catheter (50). The tubular drive body 1 in Murakami is a flexible circular tube (Figs.1-2) that is fully capable of being inserted into the hollow tubular catheter (50) in Shaughnessy. Also, Murakami discloses that the tubular body can be an active fiber scope (parag. [0070]).
Applicant argues that the teaching would be improper hindsight bias and the use of Applicant’s own specification as a blueprint to recreate the claimed invention. Examiner disagrees, examiner teaches that it would have been obvious to modify the catheter in Shaughnessy to have a steering apparatus (tubular body 1 from Murakami) with an electrical connection and a sheath comprising an electroactive polymer that is activated as a result in change in dimension to initiate change in direction in order to bend/deform the catheter (50) to precisely deliver fluid to the target area to have low dependency on the use of the environment (Murakami mentions that the polymer actuator elements on the outer peripheral surface of the tubular body suppress dependency on the use of environment low and to deform a predetermined portion at a desired timing (parag. [0011]) (discussed more below).
Applicant also argues that Murkami teaches away from placing its polymer actuator element inside a lumen because doing so would require injecting an electrolytic solution for driving inside the main body. Examiner does mention placing the polymer actuator element inside a lumen instead Examiner mentions placing the tubular body 1 of Murakami inside the lumen of catheter 50 of Shayghnessy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaughnessy (US 7976518); in view of Murakami (JP 2010252545).
Regarding Claim 1, Shaughnessy discloses a tubing assembly comprising: a catheter (50; Fig.13) having a proximal end (162; Fig.12) and a distal end (164) and extending in a longitudinal direction (Fig.13), wherein the proximal end (162) and the distal end (164) define a lumen (see below) therebetween.
Shaughnessy does not appear to disclose a steering apparatus comprising an electrical connection having a distal end and a proximal end and a sheath having a proximal end and a distal end and comprising an electroactive polymer layer, wherein the proximal end of the sheath is coupled to the distal end of the electrical connection, wherein the steering apparatus is located within the lumen of the catheter; wherein activation of the electroactive polymer layer results in a change in dimension of the sheath, wherein the change in dimension initiates a change in a direction in which the catheter travels within a body.
Murakami teaches it was known in the art to have a steering apparatus (tubular driver (1; Fig.1) comprising wirings (31 and 32) having a proximal end (the end that is away from the patient) and a distal end (the end that is towards the patient) and sheath (body (10), polymer actuator element (20), and protective layer (33)) having a proximal end (the end that is away from the patient) and a distal end (the end that is towards the patient) and comprising a polymer actuator element (20). The wirings (31 and 32) are connected to both ends of the polymer actuator element (20) (Fig.1). A driving voltage is applied to the polymer actuator element (20) that results in a deformation in the radial direction (change in dimension and direction) (parag. [0016]). The tubular member (1) can be fully located within the lumen (see below) in Shaughnessy, since the lumen is hollow as seen in Fig.5 in Shaughnessy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaughnessy to incorporate the teachings of Murakami to have a steering apparatus with an electrical connection and a sheath comprising an electroactive polymer layer that is activated as a result in change in dimension to initiate change in direction in order to bend/deform the catheter to precisely deliver the fluid to the target area and to have low dependency on the use of the environment low (parag. [0008]- [0011]).

    PNG
    media_image1.png
    228
    662
    media_image1.png
    Greyscale




Regarding Claim 2, Shaughnessy as modified discloses the tubing assembly of claim 1, and Murakami further teaches wherein the electroactive polymer layer comprises an ionic electroactive polymer (parag. [0017]) or an electric electroactive polymer.
Regarding Claim 3, Shaughnessy as modified discloses all of the limitations of claim 1.
Shaughnessy does not appear to disclose at least one insulating layer.
Murakami teaches it was known in the art to have an insulating body (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaughnessy to incorporate the teachings of Murakami to have an insulating layer in order to protect the inner side of the electroactive polymer layer/polymer actuator element.
Regarding Claim 4, Shaughnessy as modified discloses the tubing assembly of claim 3, and Murakami further teaches wherein the sheath comprises a first insulating layer (body (10)) and a second insulting layer (protective layer (33)), wherein the electroactive polymer layer is disposed therebetween (the polymer actuator element (20) is located between the protective layer (33) and the body (10) as seen in Fig.2).
Regarding Claim 5, Shaughnessy as modified discloses the tubing assembly of claim 3, and Murakami further teaches wherein the insulating layer Page 2 of 7Appl. No. 16/360,124comprises polyamide, polyethylene, polypropylene, poly-L-lysine, poly-D-lysine, polyethylene glycol, polyvinyl alcohol, polyvinyl acetate, polymethyl methacrylate, or a combination thereof (parag. [0015]).
Regarding Claim 6, Shaughnessy as modified discloses the tubing assembly of claim 1, and Murakami further teaches wherein the electrical connection is configured to deliver an electrical signal from a power source (voltage applying means (40); Fig.4) to the electroactive polymer layer to initiate the change in dimension (parag. [0016]).
Regarding Claim 7, Shaughnessy as modified discloses the tubing assembly of claim 1, and Murakami further teaches wherein the change in dimension of the sheath results in the catheter changing in direction by an angle ranging from about 10 to about 180º relative to the longitudinal direction in which the catheter extends (the polymer actuator element (20) deforms perpendicularly relative to the longitudinal direction that is within the range 10 to 180º) (parag. [0009]).
Regarding Claim 8, Shaughnessy as modified discloses the tubing assembly of claim 1, and further discloses wherein the proximal end of the electrical connection is coupled to a controller coupler (36), wherein the controller coupler is configured for connection to a power source (25; Fig.1) (Modified Shaughnessy has the controller coupler (36) located between the power source and the proximal end of wirings (31 and 32) (modified by Murakami), since the proximal end is the end away from the polymer actuator element (20)).
Regarding Claim 9, Shaughnessy as modified discloses the tubing assembly of claim 1, and Murakami further teaches wherein the electrical connection comprises a wire (wirings (31 and 32)).
Regarding Claim 10, Shaughnessy as modified discloses the tubing assembly of claim 1, and further discloses comprising a signal generating assembly (16; Fig.14).
Regarding Claim 11, Shaughnessy as modified discloses the tubing assembly of claim 10, and further discloses wherein the signal generating assembly (16) comprises an elongated wire assembly (38) having a proximal end (the end that is connected to the coupler (36) (away from patient)) and a distal end (the end that is connected to the magnetic field generator (58) (towards the patient)) and a signal generator (magnetic field generator (58)), wherein the signal generator (58) is coupled to the distal end of the elongated wire assembly (Fig.14).
Regarding Claim 12, Shaughnessy as modified discloses the tubing assembly of claim 11, and further discloses wherein the elongated wire assembly (38) extends through a lumen of the sheath (modified shield (10, 20, and 33) from Murakami are located within the catheter (50) in Shaughnessy; the elongate wire assembly (38) can fully extend within the lumen of the sheath (since body (10) in Murakami is hollow as seen in Fig.1)), and wherein the signal generator (58) isPage 3 of 7Appl. No. 16/360,124Response dated November 11, 2021 Office Action dated September 23, 2021positioned adjacent the distal end of the sheath towards the distal end of the catheter (the magnetic field generator (58) is located at the distal end of the catheter (50) as seen in Fig.14; the magnetic field generator (58) will be positioned adjacent to the distal end of modified shield (10, 20, and 33) from Murakami).
Regarding Claim 13, Shaughnessy as modified discloses the tubing assembly of claim 11, and further discloses wherein the signal generator (58) comprises a magnetic field generator (the signal generator is a magnetic field generator (58)).
Regarding Claim 14, Shaughnessy as modified discloses a catheter guidance system comprising: (a) a controller (controller/processor (20); Fig.2); (b) a power source (25); (c) a tubing assembly comprising: a catheter (50) having a proximal end (162) and a distal end (164) and extending in a longitudinal direction (Fig.13), wherein the proximal end and the distal end define a lumen (see above) therebetween; and a signal generating assembly (16); and (d) a non-invasive movable receiver-transmitter or transceiver (32; Fig.2) in communication with the tubing assembly, wherein the tubing assembly and the non-invasive movable receiver-transmitter or transceiver are electronically coupled to the controller (20) (column 8, lines 36-44).
Shaughnessy does not appear to disclose a steering apparatus comprising an electrical connection having a distal end and a proximal end and a sheath having a proximal end and a distal end and comprising an electroactive polymer layer, wherein the proximal end of the sheath is coupled to the distal end of the electrical connection, wherein the steering apparatus is located within the lumen of the catheter; wherein activation of the electroactive polymer layer results in a change in dimension of the sheath, wherein the change in dimension initiates a change in a direction in which the catheter travels within a body.
Murakami teaches it was known in the art to have a steering apparatus (tubular driver (1; Fig.1) comprising wirings (31 and 32) having a proximal end (the end that is away from the patient) and a distal end (the end that is towards the patient) and sheath (body (10), polymer actuator element (20), and protective layer (33)) having a proximal end (the end that is away from the patient) and a distal end (the end that is towards the patient) and comprising a polymer actuator element (20). The wirings (31 and 32) are connected to both ends of the polymer actuator element (20) (Fig.1). A driving voltage is applied to the polymer actuator element (20) that results in a deformation in the radial direction (change in dimension and direction) (parag. [0016]). The tubular member (1) can be fully located within the lumen (see below) in Shaughnessy, since the lumen is hollow as seen in Fig.5 in Shaughnessy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaughnessy to incorporate the teachings of Murakami to have a steering apparatus with an electrical connection and a sheath comprising an electroactive polymer layer that is activated as a result in change in dimension to initiate change in direction in order to bend/deform the catheter to precisely deliver the fluid to the target area and to have low dependency on the use of the environment low (parag. [0008]- [0011]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783